DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 5/13/2022 regarding claim 1 has been fully considered. The highlighted arguments are listed below and will be addressed accordingly.  


Argument #1 (REMARKS, page 5-7): Applicant asserts that claim 1 overcomes the rejection under 35 U.S.C. 103 because,  
“Further, in rejecting claim 4, the Office acknowledged that Toth does not teach "provid[ing] an enhanced image, the enhanced image being provided by using the first SEM image as a reference to enhance the second SEM image." Office Action, p. 4. The Office relies on Sharma to remedy this deficiency of Toth. Id. (citing Sharma, ,i,i [0069], [0072]). Applicant respectfully disagrees.
Sharma, in the above-cited portions, generally discloses transforming a low-resolution image to a high-resolution image. Specifically, Sharma states, "[t]he deep CNN includes one or more first layers configured for generating a representation of the low resolution image and one or more second layers configured for generating a high resolution image for the specimen from the representation of the low resolution image." Sharma, ,i [0067]. Sharma discloses that the convolutional layers (e.g., first layers) of the deep CNN may be configured for extraction of feature maps from an input image, e.g., a low-resolution image, and the sub-pixel convolutional layers (e.g., second layers) of the deep CNN may be configured for aggregating the extracted feature maps to build a high-resolution image. See Sharma, paragraphs [0068] and [0069]. 
In paragraph [0070], Sharma states, "The sub-pixel convolution layer learns an array of upscaling filters to upscale the final low resolution feature maps into the high resolution output image. In this manner, the image transformation network may take a noisy, poorly resolved high throughput input image, compute the feature maps across the many convolution layers, and then transform the feature maps into the relatively quiet, super-resolved image using the subpixel layer." Sharma, ,i [0070] (emphases added). Here, Sharma discloses a system configured to transform a low-resolution image of a specimen by applying upscaling filters. However, Sharma fails to contemplate enhancing a second SEM image acquired via an off-axis beam by "using the first SEM image as a reference," as recited in claim 4. Instead, Sharma discloses using a trained machine learning model to enhance an image by applying upscaling filters. Therefore, Sharma fails to remedy the deficiency of Toth, and cannot render claim 4 obvious.”

	Examiner respectfully disagrees, and indicates that the cited Prior Art reasonably address limitations of the claimed invention. Applicant is reminded that Examiner will interpret each claim in the broadest reasonable sense, as such, the claims and only the claims form the metes and bounds of the invention.
The applicant has failed to produce evidence in the prior art that precludes the combination of Toth and Sharma, that perform SEM image processing, from carrying out the steps in claim 1.  Sharma teaches performing image enhancement on SEM images by using a neural network that generates a high resolution image (enhanced image) from a low resolution image (second SEM image).  The neural network is trained with reference image data and uses a reference ground truth image data (see para. 0030, 0080-0081).  The examiner suggests the applicant further define the enhancement process in claim 1.  The claim language “provide an enhance image” using a reference image is very broad and is open to interpretation.

  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al. (US 6,812,462) in view of Sharma et al. (US 2019/0005629).

Regarding claim 4, Toth teaches an inspection system, comprising: a memory storing a set of instructions (see figure 2A-2B, col. 6 lines 22-25); and
a processor configured to execute the set of instructions to cause the inspection system to: acquire a first scanning electron microscopy (SEM) image by use of an on-axis beam of a multi-beam system (see figure 2A-2B, claim 7, claim 9, claim 12, where Toth discusses multi-beam, electron microscopy (SEM) scanning at on-axis 90 degree angle);
acquire a second SEM image by use of an off-axis beam of the multi-beam system (see figure 2A-2B, claim 7, claim 8, claim 9, claim 12, where Toth discusses multi-beam, electron microscopy (SEM) scanning at off-axis 45 or 30 degree angle); and using the first scanning electron microscopy (SEM) image and second SEM image to generate an image of the specimen and detect defects (see claim 12).
Toth does not expressly teach provide an enhanced image, the enhanced image being provided by using the first SEM image as a reference to enhance the second SEM image.  However, Sharma teaches provide an enhanced image, the enhanced image being provided by using the first SEM image as a reference to enhance the second SEM image (see para. 0030, 0069, 0072, 0080-0081, where Sharma discusses neural network trained with first image data to enhance a low resolution SEM image into a high resolution image).
 Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Toth with Sharma to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform scanning electron microscopy (SEM) image enhancement.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Toth in this manner in order to improve scanning electron microscopy (SEM) image enhancement by using machine learning on reference image data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Toth, while the teaching of Sharma continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of training a machine learning model to properly enhance an input SEM image.  The Toth and Sharma systems perform SEM image enhancement, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 5, Sharma teaches wherein the enhanced image is provided by using one or more features extracted from the first image to enhance the second SEM image, or using the first SEM image as a reference to numerically enhance the second SEM image (see para. 0069, 0072, where Sharma discusses using a machine learning model to train images to enhance image data).
The same motivation of claim 4 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Toth with Sharma to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform scanning electron microscopy (SEM) image enhancement.

Regarding claim 6, Sharma teaches wherein the processor is further configured to execute the set of instructions to cause the inspection system to: extract a trained feature from the first SEM image (see para. 0069, 0072, where Sharma discusses using a machine learning model training image data to enhance image data).
The same motivation of claim 4 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Toth with Sharma to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform scanning electron microscopy (SEM) image enhancement.

Regarding claim 7, Sharma teaches wherein the trained feature is extracted from the first SEM image using a machine learning network (see para. 0069, 0072, where Sharma discusses using a machine learning model to train images to enhance new images).
The same motivation of claim 4 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Toth with Sharma to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform scanning electron microscopy (SEM) image enhancement.

Regarding claim 8, Tooth and Sharma teach wherein the processor is further configured to execute the set of instructions to cause the inspection system to: acquire at least one additional SEM image by use of the on-axis beam (see figure 2A-2B, claim 7, claim 9, claim 12, where Toth discusses multi-beam, electron microscopy (SEM) scanning at on-axis 90 degree angle); and extract at least one additional trained feature from the at least one additional SEM image using the machine learning network (see para. 0072, where Sharma discusses using a machine learning model to train images to enhance new images).
The same motivation of claim 4 is applied to claim 8.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Toth with Sharma to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform scanning electron microscopy (SEM) image enhancement.

Regarding claim 9, Sharma teaches wherein the processor is further configured to execute the set of instructions to cause the inspection system to: extract pattern information of the second SEM image; determine that the trained feature is identified on the second SEM image using the pattern information; and in response to the determination that the trained feature is identified on the second SEM image, provide the enhanced image by enhancing the second SEM image using the identified trained feature (see para. 0072, where Sharma discusses using a machine learning model to train images used to enhance new images; see para. 0072, 0084, where Sharma discusses training data features).
The same motivation of claim 4 is applied to claim 9.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Toth with Sharma to derive at the invention of claim 9.  The result would have been expected, routine, and predictable in order to perform scanning electron microscopy (SEM) image enhancement.

Claim 1 is rejected as applied to claim 4 as pertaining to a corresponding method.
Claim 2 is rejected as applied to claim 5 as pertaining to a corresponding method.
Claim 3 is rejected as applied to claim 6 as pertaining to a corresponding method.


Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al. (US 6,812,462) in view of Sharma et al. (US 2019/0005629) in view of Wells et al. (US 2016/0290934).


Regarding claim 10, Toth and Sharma do not expressly teach wherein the processor is further configured to execute the set of instructions to cause the inspection system to acquire the first SEM image and extract the trained feature from the first SEM image in an offline mode.
However, Wells teaches wherein the processor is further configured to execute the set of instructions to cause the inspection system to acquire the first SEM image and extract the trained feature from the first SEM image in an offline mode (see figure 2, para. 0063, 0065, where Wells discusses offline training an image). 
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Toth and Sharma with Wells to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform scanning electron microscopy (SEM) image enhancement.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Toth and Sharma in this manner in order to improve scanning electron microscopy (SEM) image enhancement by training a machine learning offline with a reference images.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Toth and Sharma, while the teaching of Wells continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of training offline a machine learning model that can enhance an input SEM image.  The Toth, Sharma, and Wells systems perform SEM image enhancement, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 11, Toth and Sharma do not expressly teach wherein the determination that the trained feature is identified on the second SEM image includes a comparison of the pattern information and the trained feature.
However, Wells teaches wherein the determination that the trained feature is identified on the second SEM image includes a comparison of the pattern information and the trained feature (see figure 2, para. 0063, 0065, where Wells discusses comparing the trained image with the input image to enhance the image and detect features).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Toth and Sharma with Wells to derive at the invention of claim 11.  The result would have been expected, routine, and predictable in order to perform scanning electron microscopy (SEM) image enhancement.
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Toth and Sharma in this manner in order to improve scanning electron microscopy (SEM) image enhancement by comparing trained reference image data with the input image data to properly enhance image data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Toth and Sharma, while the teaching of Wells continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of training image data and comparing the input image data with the training image data to properly enhance an input SEM image.  The Toth, Sharma, and Wells systems perform SEM image enhancement, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663